Filed pursuant to Rule 424(b)(3) File No. 333-153862 GRANT PARK FUTURES FUND LIMITED PARTNERSHIP Supplement dated January 29, 2012 to Prospectus and Disclosure Document dated April 29, 2011 THIS SUPPLEMENT CONTAINS INFORMATION WHICH AMENDS, SUPPLEMENTS OR MODIFIES CERTAIN INFORMATION CONTAINED IN THE PROSPECTUS AND DISCLOSURE DOCUMENT OF THE GRANT PARK FUTURES FUND LIMITED PARTNERSHIP DATED APRIL 29, 2011, AND SHOULD BE READ TOGETHER THEREWITH. YOU SHOULD CAREFULLY CONSIDER THE “RISK FACTORS” BEGINNING ON PAGE19 OF THE PROSPECTUS BEFORE YOU DECIDE TO INVEST. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS SUPPLEMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE COMMODITY FUTURES TRADING COMMISSION HAS NOT PASSED UPON THE MERITS OF PARTICIPATING IN THIS POOL NOR HAS THE COMMISSION PASSED ON THE ADEQUACY OR ACCURACY OF THIS DISCLOSURE DOCUMENT SUPPLEMENT. 1 This supplement revises and replaces the text on page 2 of the Prospectus under the heading “Summary – Break-even Amounts for Each Class of Units” in its entirety as follows: Break-Even Amounts for Each Class of Units The following summarizes the approximate dollar returns and percentage returns required for the redemption value of a hypothetical $1,000 initial investment in offered units to equal the amount invested 12 months after the investment was made. The break-even summary for the Global 3 Class units shows the amount required to “break-even” both with and without an early redemption fee which, for purposes of this summary, the highest early redemption fee has been presented to approximate the effect that payment of an early redemption fee will have on a redemption of such units during the first year of investment. ● Legacy 1 Class: 5.84% (or $58.39). ● Legacy 2 Class: 6.15% (or $61.45). ● Global 1 Class: 5.22% (or $52.17). ● Global 2 Class: 5.52% (or $55.24). ● Global 3 Class: 7.70% (or $77.02) without highest early redemption fee, or 9.20% (or $92.02) with highest early redemption fee. See “Summary – Break-Even Analysis” beginning on page 11 for detailed break-even analysis of the offered units. This supplement revises and replaces the first paragraph on page 8 of the Prospectus under the heading “Summary-The Clearing Brokers” in its entirety with the following: R.J. O’Brien & Associates, LLC (“RJO”) acts as a clearing broker for Grant Park.RJO is not a sponsor or general partner of Grant Park, and does not act in any supervisory capacity with respect to the general partner or participate in management of either the general partner or Grant Park.R.J. O’Brien’s principal office is located at 222 S. Riverside Plaza, Suite 900, Chicago, IL 60606, and its telephone number is (312) 373-5000. A futures commission merchant, RJO is a full clearing member of the CME Group, NYSE Liffe U.S., and the CBOE Futures Exchange. This supplement revises and replaces the text on page 11 and the Break-Even Analysis tables on pages 12-17 of the Prospectus under the heading “Summary-Break-Even Analysis” in its entirety as follows: Break-Even Analysis The break-even analysis below indicates the approximate dollar returns and percentage required for the redemption value of a hypothetical $1,000 initial investment in offered units to equal the amount invested 12 months after the investment was made. The break-even analysis for Global 3 Class units shows the amount required to “break-even” both with and without an early redemption fee which, for purposes of this analysis, the highest early redemption fee has been presented to approximate the effect that payment of an early redemption fee will have on a redemption of such units during the first year of investment.The break-even analysis is an approximation only. 2 Legacy 1 Class Break-Even Analysis Legacy 1 Class Units Assumed initial selling price per unit(1) $ Trading advisors’ incentive fees(2) $ Brokerage charge(3) (5.00%) $ Operating expenses(4) (0.25%) $ Offering expenses(5) (0.30%) $ Interest income(6) (0.25%) $ ) Amount of trading income required for the redemption value at the end of one year to equal the initial selling price of the unit $ Percentage of initial selling price per Legacy 1 Class unit % The minimum investment required to invest in the Legacy 1 Class units is $10,000. For ease of comparability, $1,000 will be deemed to be the assumed selling price per unit of a Legacy 1 Class unit, and, as described below, a Legacy 2 Class unit, a Global 1 Class unit, a Global 2 Class unit and a Global 3 Class unit, for purposes of the break-even analysis. Reflects incentive fees payable to Amplitude, Graham, EMC, ETC, Rabar, Winton, Welton, Global Advisors, Transtrend, RCM, QIM and Sunrise assuming they manage between 5% and 20% of invested assets and assuming each of the advisors have equivalent performance returns for the 12-month period. Actual incentive fees are calculated quarterly on the basis of each trading advisor’s individual performance, not the overall performance of Grant Park or the Legacy 1 Class units. Because incentive fees payable to certain of these trading advisors are calculated on the basis of trading profits realized on the assets they manage after deduction for the allocable portion of only certain expenses charged to Grant Park, these advisors would receive an incentive fee before Grant Park has recouped all expenses and reaches the “break-even” level. Incentive fees payable to certain other of these trading advisors are calculated after deduction for the allocable portion of expenses charged to Grant Park. These advisors would not receive an incentive fee before Grant Park has recouped all expenses. The brokerage charge is paid to the general partner on a monthly basis. Effective the initial closing date, the brokerage charge for the Legacy 1 Class units equals 0.4167 % per month, a rate of 5.00% annually, of such units’ month-end adjusted net assets. Out of this amount, the general partner pays all clearing, execution and give-up, floor brokerage, exchange and NFA fees, any other transaction costs, selling agent compensation, selling agent service fees and consulting fees to the trading advisors. The general partner retains the balance as payment for its services to Grant Park. Bid-ask spreads on Grant Park’s forward and other non-exchange traded contracts are not included in this break-even table due to the difficulty of determining those spreads. Grant Park is responsible for ongoing operating expenses, up to an amount not to exceed 0.25% of Grant Park’s average net assets per year. This amount is used for purposes of this break-even analysis. Grant Park’s organization and offering expenses are paid by the general partner and then reimbursed to the general partner by Grant Park. To pay this reimbursement, effective the initial closing date, Legacy 1 Class units are assessed at an annual rate of 30 basis points (0.30%) of adjusted net assets, calculated and payable monthly on the basis of month-end adjusted net assets of the applicable class. Grant Park earns interest on free cash balances held in its futures trading accounts. Interest is estimated for these purposes at a rate of 0.25% per year. 3 Legacy 2 Class Break-Even Analysis Legacy 2 Class Units Assumed initial selling price per unit(1) $ Trading advisors’ incentive fees(2) $ Brokerage charge(3) (5.25%) $ Operating expenses(4) (0.25%) $ Offering expenses(5) (0.30%) $ Interest income(6) (0.25%) $ ) Amount of trading income required for the redemption value at the end of one year to equal the initial selling price of the unit $ Percentage of initial selling price per Legacy 2 Class unit % The minimum investment required to invest in the Legacy 2 Class units is $10,000. For ease of comparability, $1,000 will be deemed to be the assumed selling price per unit of a Legacy 2 Class unit, and, as described above, a Legacy 1 Class unit, and, as described below, a Global 1 Class unit, a Global 2 Class unit and a Global 3 Class unit, for purposes of the break-even analysis. Reflects incentive fees payable to Amplitude, Graham, EMC, ETC, Rabar, Winton, Welton, Global Advisors, Transtrend, RCM, QIM and Sunrise assuming they manage between 5% and 20% of invested assets and assuming each of the advisors have equivalent performance returns for the 12-month period. Actual incentive fees are calculated quarterly on the basis of each trading advisor’s individual performance, not the overall performance of Grant Park or the Legacy 2 Class units. Because incentive fees payable to certain of these trading advisors are calculated on the basis of trading profits realized on the assets they manage after deduction for the allocable portion of only certain expenses charged to Grant Park, these advisors would receive an incentive fee before Grant Park has recouped all expenses and reaches the “break-even” level. Incentive fees payable to certain other of these trading advisors are calculated after deduction for the allocable portion of expenses charged to Grant Park. These advisors would not receive an incentive fee before Grant Park has recouped all expenses. The brokerage charge is paid to the general partner on a monthly basis. Effective the initial closing date, the brokerage charge for the Legacy 2 Class units equals 0.4375% per month, a rate of 5.25% annually, of such units’ month-end adjusted net assets. Out of this amount, the general partner pays all clearing, execution and give-up, floor brokerage, exchange and NFA fees, any other transaction costs, selling agent compensation, selling agent service fees and consulting fees to the trading advisors. The general partner retains the balance as payment for its services to Grant Park. Bid-ask spreads on Grant Park’s forward and other non-exchange traded contracts are not included in this break-even table due to the difficulty of determining those spreads. Grant Park is responsible for ongoing operating expenses, up to an amount not to exceed 0.25% of Grant Park’s average net assets per year. This amount is used for purposes of this break-even analysis. Grant Park’s organization and offering expenses are paid by the general partner and then reimbursed to the general partner by Grant Park. To pay this reimbursement, effective the initial closing date, Legacy 2 Class units are assessed at an annual rate of 30 basis points (0.30%) of adjusted net assets, calculated and payable monthly on the basis of month-end adjusted net assets of the applicable class. Grant Park earns interest on free cash balances held in its futures trading accounts. Interest is estimated for these purposes at a rate of 0.25% per year. 4 Global 1 Class Break-Even Analysis Global 1 Class Units Assumed initial selling price per unit(1) $ Trading advisors’ incentive fees(2) $ Brokerage charge(3) (4.45%) $ Operating expenses(4) (0.25%) $ Offering expenses(5) (0.30%) $ Interest income(6) (0.25%) $ ) Amount of trading income required for the redemption value at the end of one year to equal the initial selling price of the unit $ Percentage of initial selling price per Global 1 Class unit % The minimum investment required to invest in the Global 1 Class units is $5,000. For ease of comparability, $1,000 will be deemed to be the assumed selling price per unit of a Global 1 Class unit, and, as described above, a Legacy 1 Class unit and a Legacy 2 Class unit, and, as described below, a Global 2 Class unit and a Global 3 Class unit, for purposes of the break-even analysis. Reflects incentive fees payable to Amplitude, EMC, ETC, Graham, Winton, Transtrend, QIM, RCM and Sunrise assuming they manage between 5% and 20% of invested assets and assuming each of the advisors have equivalent performance returns for the 12-month period. Actual incentive fees are calculated quarterly on the basis of each trading advisor’s individual performance, not the overall performance of Grant Park or the Global 1 Class units. Because incentive fees payable to certain of these trading advisors are calculated on the basis of trading profits realized on the assets they manage after deduction for the allocable portion of only certain expenses charged to Grant Park, these advisors would receive an incentive fee before Grant Park has recouped all expenses and reaches the “break-even” level. Incentive fees payable to certain other of these trading advisors are calculated after deduction for the allocable portion of expenses charged to Grant Park. These advisors would not receive an incentive fee before Grant Park has recouped all expenses. The brokerage charge is paid to the general partner on a monthly basis. Effective the initial closing date, the brokerage charge for the Global 1 Class units equals 0.3708% per month, a rate of 4.45% annually, of such units’ month-end adjusted net assets. Out of this amount, the general partner pays all clearing, execution and give-up, floor brokerage, exchange and NFA fees, any other transaction costs, selling agent compensation, selling agent service fees and consulting fees to the trading advisors. The general partner retains the balance as payment for its services to Grant Park. Bid-ask spreads on Grant Park’s forward and other non-exchange traded contracts are not included in this break-even table due to the difficulty of determining those spreads. Grant Park is responsible for ongoing operating expenses, up to an amount not to exceed 0.25% of Grant Park’s average net assets per year. This amount is used for purposes of this break-even analysis. Grant Park’s organization and offering expenses are paid by the general partner and then reimbursed to the general partner by Grant Park. To pay this reimbursement, effective the initial closing date, Global 1 Class units are assessed at an annual rate of 30 basis points (0.30%) of adjusted net assets, calculated and payable monthly on the basis of month-end adjusted net assets of the applicable class. Grant Park earns interest on free cash balances held in its futures trading accounts. Interest is estimated for these purposes at a rate of 0.25% per year. 5 Global 2 Class Break-Even Analysis Global 2 Class Units Assumed initial selling price per unit(1) $ Trading advisors’ incentive fees(2) $ Brokerage charge(3) (4.70%) $ Operating expenses(4) (0.25%) $ Offering expenses(5) (0.30%) $ Interest income(6) (0.25%) $ ) Amount of trading income required for the redemption value at the end of one year to equal the initial selling price of the unit $ Percentage of initial selling price per Global 2 Class unit % The minimum investment required to invest in the Global 2 Class units is $5,000. For ease of comparability, $1,000 will be deemed to be the assumed selling price per unit of a Global 2 Class unit, and, as described above, a Legacy 1 Class unit, a Legacy 2 Class unit and a Global 1 Class unit, and, as described below, a Global 3 Class unit, for purposes of the break-even analysis. Reflects incentive fees payable to Amplitude, EMC, ETC, Graham, Winton, Transtrend, QIM, RCM and Sunrise assuming they manage between 5% and 20% of invested assets and assuming each of the advisors have equivalent performance returns for the 12-month period. Actual incentive fees are calculated quarterly on the basis of each trading advisor’s individual performance, not the overall performance of Grant Park or the Global 2 Class units. Because incentive fees payable to certain of these trading advisors are calculated on the basis of trading profits realized on the assets they manage after deduction for the allocable portion of only certain expenses charged to Grant Park, these advisors would receive an incentive fee before Grant Park has recouped all expenses and reaches the “break-even” level. Incentive fees payable to certain other of these trading advisors are calculated after deduction for the allocable portion of expenses charged to Grant Park. These advisors would not receive an incentive fee before Grant Park has recouped all expenses. The brokerage charge is paid to the general partner on a monthly basis. Effective the initial closing date, the brokerage charge for the Global 2 Class units equals 0.3917% per month, a rate of 4.70% annually, of such units’ month-end adjusted net assets. Out of this amount, the general partner pays all clearing, execution and give-up, floor brokerage, exchange and NFA fees, any other transaction costs, selling agent compensation, selling agent service fees and consulting fees to the trading advisors. The general partner retains the balance as payment for its services to Grant Park. Bid-ask spreads on Grant Park’s forward and other non-exchange traded contracts are not included in this break-even table due to the difficulty of determining those spreads. Grant Park is responsible for ongoing operating expenses, up to an amount not to exceed 0.25% of Grant Park’s average net assets per year. This amount is used for purposes of this break-even analysis. Grant Park’s organization and offering expenses are paid by the general partner and then reimbursed to the general partner by Grant Park. To pay this reimbursement, effective the initial closing date, Global 2 Class units are assessed at an annual rate of 30 basis points (0.30%) of adjusted net assets, calculated and payable monthly on the basis of month-end adjusted net assets of the applicable class. Grant Park earns interest on free cash balances held in its futures trading accounts. Interest is estimated for these purposes at a rate of 0.25% per year. 6 Global 3 Class Break-Even Analysis Global 3 Class Units Assumed initial selling price per unit(1) $ Trading advisors’ incentive fees(2) $ Brokerage charge(3) (6.45%) $ Operating expenses(4) (0.25%) $ Offering expenses(5) (0.30%) $ Interest income(6) (0.25%) $ ) Amount of trading income required for the redemption value at the end of one year to equal the initial selling price of the unit, without early redemption fee $ Percentage of initial selling price per unit, without early redemption fee % Early redemption fee(7) (1.50%) $ Amount of trading income required for the redemption value at the end of one year to equal the initial selling price per Global 3 Class unit, with early redemption fee $ Percentage of initial selling price per Global 3 Class unit, with early redemption fee % The minimum investment required to invest in the Global 3 Class units is $5,000. For ease of comparability, $1,000 will be deemed to be the assumed selling price per unit of a Global 3 Class unit, and, as described above, a Legacy 1 Class unit, a Legacy 2 Class unit and a Global 1 Class unit, and a Global 2 Class unit, for purposes of the break-even analysis. Reflects incentive fees payable to Amplitude, EMC, ETC, Graham, Winton, Transtrend, QIM, RCM and Sunrise assuming they manage between 5% and 20% of invested assets and assuming each of the advisors have equivalent performance returns for the 12-month period. Actual incentive fees are calculated quarterly on the basis of each trading advisor’s individual performance, not the overall performance of Grant Park or the Global 3 Class units. Because incentive fees payable to certain of these trading advisors are calculated on the basis of trading profits realized on the assets they manage after deduction for the allocable portion of only certain expenses charged to Grant Park, these advisors would receive an incentive fee before Grant Park has recouped all expenses and reaches the “break-even” level. Incentive fees payable to certain other of these trading advisors are calculated after deduction for the allocable portion of expenses charged to Grant Park. These advisors would not receive an incentive fee before Grant Park has recouped all expenses. The brokerage charge is paid to the general partner on a monthly basis. Effective the initial closing date, the brokerage charge for the Global 3 Class units equals 0.5375% per month, a rate of 6.45% annually, of such units’ month-end adjusted net assets. Out of this amount, the general partner pays all clearing, execution and give-up, floor brokerage, exchange and NFA fees, any other transaction costs, selling agent compensation, selling agent service fees and consulting fees to the trading advisors. The general partner retains the balance as payment for its services to Grant Park. Bid-ask spreads on Grant Park’s forward and other non-exchange traded contracts are not included in this break-even table due to the difficulty of determining those spreads. Grant Park is responsible for ongoing operating expenses, up to an amount not to exceed 0.25% of Grant Park’s average net assets per year. This amount is used for purposes of this break-even analysis. Grant Park’s organization and offering expenses are paid by the general partner and then reimbursed to the general partner by Grant Park. To pay this reimbursement, effective the initial closing date, Global 3 Class units are assessed at an annual rate of 30 basis points (0.30%) of adjusted net assets, calculated and payable monthly on the basis of month-end adjusted net assets of the applicable class. 7 Grant Park earns interest on free cash balances held in its futures trading accounts. Interest is estimated for these purposes at a rate of 0.25% per year. Global 3 Class limited partners are prohibited from redeeming such units for three months following the subscription for units. Thereafter, Global 3 Class limited partners causing redemption of their units on or before the one-year anniversary of their subscription for the redeemed units will pay an early redemption fee of 1.5%, 1.0% or 0.5% of the net asset value of the redeemed units, depending on when the units are redeemed during the first year. For purposes of this break-even analysis, the highest early redemption fee has been presented to approximate the effect a payment of an early redemption fee would have on a redemption of Global 3 Class units at an undetermined point during the first year of investment. Because the early highest redemption fee has been used and the other fees and expenses shown assume an investment in Grant Park for one year, the break-even analysis does not reflect the actual amount required to “break-even” for Global 3 Class units that are redeemed prior to the one-year anniversary of the investment, which will vary depending on the date of redemption. This supplement revises and replaces the first paragraph on page 44 of the Prospectus under the heading “The Trading Advisors-Eckhardt Trading Company (ETC)-Management” in its entirety as follows: The listed principals of ETC are William Eckhardt, John D. Fornengo, Audrey Gale and William Eckardt as Trustee of William Eckhardt Revocable Trust. This supplement inserts the following paragraph after the third paragraph on page 45 of the Prospectus under the heading “The Trading Advisors-Eckhardt Trading Company (ETC)-Management” in its entirety as follows: Audrey L. Gale, Director of Client Services, Administration, and Business Development, has over 22 years of experience in the managed futures industry. She received a Bachelor of Business degree from Western Illinois University. Ms. Gale has been registered as an associated person and branch office manager of ETC (and William Eckhardt) since the inception of ETC’s business in June 1991, and in July 2011, she became a principal of ETC. She is also the President and sole director and shareholder of Gale Fund Management, Inc., a registered CPO, which serves as a co-general partner and co-CPO of Eckhardt Futures Limited Partnership. Ms. Gale has been registered as a principal and associated person of Gale Fund Management, Inc. since January 1993. Ms. Gale d/b/a Gale Investment Services, is also a sole proprietor, non-trading CTA, formed in December 1988 to provide client services, marketing and various administrative/business services to certain other commodity trading advisor firms. She holds registrations with two other CTA/CPO firms, Hawksbill Capital Management (“Hawksbill”) and Saxon Investment Corporation (“Saxon”), that are independent of ETC. She has been an associated person and branch office manager of Hawksbill since November 1988, and May 1990 respectively, and has been an associated person and branch office manager of Saxon since March 1994. This supplement revises and replaces the first paragraph on page 46 of the Prospectus under the heading “The Trading Advisors-Winton Capital Management Limited-Management” in its entirety as follows: The listed principals for Winton are David Winton Harding, Osman Murgian, Martin John Hunt, Anthony Daniell, Matthew D. Beddall, Rajeev Patel, Andrew Bastow, Amur Jersey Limited and Samur Jersey Limited. 8 This supplement revises and replaces the first paragraph on page 48 of the Prospectus under the heading “The Trading Advisor-Welton Investment Corporation-Welton’s Trading Program” captioned in its entirety as follows: Since its inception, Welton has offered managed futures advisory services to trading manager, institutional and high net worth clients. Welton will use its Global Directional Portfolio program (GDP), described below,in managing assets for Grant Park. This supplement deletes the first paragraph on page 49 of the Prospectus under the heading “The Trading Advisors–Welton Investment Corporation–Welton’s Trading Program-GNP Program” in its entirety. This supplement revises and replaces the table on page 61 of the Prospectus captioned “Performance of Grant Park – Class A Units” in its entirety as follows: PERFORMANCE OF GRANT PARK - CLASS A UNITS (Unaudited) As required by CFTC regulations, the past performance record of Grant Park’s Class A units for the last five full calendar years and the first eleven months of 2011 is presented below. While the performance record set forth in the table below has not been independently audited, the General Partner believes that the information presented is accurate.All performance information is shown net of fees and expenses. Name Grant Park Futures Fund Limited Partnership (Class A units) Type Privately offered (through February 2003); Publicly offered beginning June 30, 2003; Multi-advisor Inception of Trading January 1989 Aggregate Gross Subscriptions at 11/30/11 Net Asset Value at 11/30/11 Worst Monthly Percentage Draw-Down(Since1/06)(1) -7.95%01/10 Worst Peak-to-Valley Draw-Down (Since 1/06)(2) -17.43%(Start of 01/09 - End of 11/11 ) Rate of Return(3) January -0.52
